Opinion issued May 20, 2004


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-03-01120-CV
____________
 
IN RE STATE FARM LLOYDS, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, State Farm Lloyds, has filed a petition for writ of mandamus complaining
of Judge Dorfman’s
 September 17, 2003 order, compelling it to produce 50 reports
prepared by one of its expert witnesses, Charles Mgbeike.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Higley .